ORDER
Robert S. Minnick was convicted in the Circuit Court of Lowndes County, on change of venue from Clarke County, of two counts of murder while engaged in the crime of robbery and sentenced to death. On appeal, Minnick’s conviction and sentence were affirmed by this Court. Minnick v. State, 551 So.2d 77 (Miss.1988). The United States Supreme Court granted certiorari review, Minnick v. Mississippi, 495 U.S.-, 110 S.Ct. 1921, 109 L.Ed.2d 285 (1990), and reversed the judgment, remanding the case to this Court for proceedings not inconsistent with its opinion. Minnick v. Mississippi, — U.S.-, 111 S.Ct. 486, 112 L.Ed.2d 489 (1990).
The judgment having been reversed by the United States Supreme Court, Min-nick’s conviction and sentence are hereby vacated and the case is remanded to the Circuity Court of Clarke County for proceedings not inconsistent with the opinion of the United States Supreme Court.
*793ROY NOBLE LEE, C.J., HAWKINS and DAN M. LEE, P.JJ., and PRATHER, ROBERTSON, SULLIVAN, PITTMAN, JJ., concur.
BANKS and McRAE, JJ., not participating.